                      Case 4:20-cv-04929-KAW Document 6 Filed 07/23/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                              for the

                                                  Northern District of California

JUAN FLORES-MENDEZ, an individual and                           )
AMBER COLLINS, an individual, and on                            )
behalf of classes of similarly situated                         )
individuals,                                                    )
                            Plaintiff(s)                        )
                                                                )
                                v.                                      Civil Action No. 3:20-cv-4929
                                                                                          4:20-cv-04929-KAW
                                                                )
                                                                )
ZOOSK, INC., a Delaware corporation; and                        )
SPARK NETWORKS SE, a German                                     )
corporation,                                                    )
                           Defendant(s)                         )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Zoosk, Inc.
                                   c/o CSC Lawyer's Incorporating Service
                                   Agent for Service of Process
                                   2710 Gateway Oaks Drive
                                   Suite 150N
                                   Sacramento, California 95833

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Marcus J. Bradley
                                 Kiley L. Grombacher
                                 Bradley/Grombacher LLP
                                 31365 Oak Crest Drive, Suite 240
                                 Westlake Village, CA 91361
                                 Telephone: (805) 270-7100
       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                                                                     S DISTR
                                                                                                                  ATE       IC
                                                                                                                ST            T
                                                                                                            D
                                                                                                                                                  Susan Y. Soong
                                                                                                                                      CO
                                                                                                       E
                                                                                                     IT




                                                                                                                                        UR




                                                                          CLERK OF COURT
                                                                                                   UN




                                                                                                                                          T
                                                                                                   N O RT




                                                                                                                                           NI A
                                                                                                                                       OR
                                                                                                     HE




                                                                                                                                      IF




                                                                                                            N
                                                                                                                                      AL
                                                                                                            R




                                                                                                                DI
                                                                                                                     S T RI T O F C
Date:
                                                                                                                           C
               7/23/2020
                                                                                    Signature of Clerk or Deputy Clerk
                      Case 4:20-cv-04929-KAW Document 6 Filed 07/23/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                              for the

                                                  Northern District of California

JUAN FLORES-MENDEZ, an individual and                           )
AMBER COLLINS, an individual, and on                            )
behalf of classes of similarly situated                         )
individuals,                                                    )
                            Plaintiff(s)                        )
                                                                )
                                v.                                      Civil Action No. 3:20-cv-4929
                                                                                           4:20-cv-04929-KAW
                                                                )
                                                                )
ZOOSK, INC., a Delaware corporation; and                        )
SPARK NETWORKS SE, a German                                     )
corporation,                                                    )
                           Defendant(s)                         )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Sparks Networks SE
                                   c/o CSC Lawyer's Incorporating Service
                                   Agent for Service of Process
                                   2710 Gateway Oaks Drive
                                   Suite 150N
                                   Sacramento, California 95833

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Marcus J. Bradley
                                 Kiley L. Grombacher
                                 Bradley/Grombacher LLP
                                 31365 Oak Crest Drive, Suite 240
                                 Westlake Village, CA 91361
                                 Telephone: (805) 270-7100
       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.
                                                                                                                   S DISTR
                                                                                                                ATE       IC
                                                                                                              ST            T
                                                                                                          D
                                                                                                                                                Susan Y. Soong
                                                                                                                                    CO
                                                                                                     E
                                                                                                   IT




                                                                                                                                      UR
                                                                                                 UN




                                                                          CLERK OF COURT
                                                                                                                                        T
                                                                                                 N O RT




                                                                                                                                         NI A
                                                                                                                                     OR
                                                                                                   HE




                                                                                                                                    IF




                                                                                                          N
                                                                                                                                    AL
                                                                                                          R




                                                                                                              DI
                                                                                                                   S T RI T O F C
                                                                                                                         C

Date:          7/23/2020
                                                                                    Signature of Clerk or Deputy Clerk
